Title: John Adams to Edward Augustus Holyoke, 26 Jun. 1786
From: Adams, John
To: Holyoke, Edward Augustus


          
            
              Sir—
            
            

              

              June 26, 1786—
            
          

          About the time of the proposition of a Correspondence between your
            society and the Royal society of Medicine at Paris, I made a similar overture to the
            Royal Academy of Chirurgery, & met with a reception equally encouraging, but
            having never received from Mr. Louis the Perpetual
            secretary, any thing in writing I supposed it was forgotten or neglected—it is but a few
            Day’s since the inclosd extract from the registers of the Royal Accademy of Chirurgery
            was sent to me from Paris, and I embrace the first oppertunity of doing myself the honor
            of transmitting it to you, to be laid before the medical society of which you are
            President—
          Yours
          
            
              J. A—
            
          
        